TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-19-00302-CV


               Gene Fogle, Individually and d/b/a AAA Allstor #2, Appellant

                                               v.

                                   Kevin Wiley, Appellee


                FROM THE 146TH DISTRICT COURT OF BELL COUNTY
      NO. 297,006-B, THE HONORABLE JACK WELDON JONES, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Gene Fogle, Individually and d/b/a AAA Allstor #2, filed an unopposed

motion to dismiss this appeal. We grant Appellant’s motion and dismiss the appeal. See Tex. R.

App. P. 42.1(a).



                                             __________________________________________
                                             Gisela D. Triana, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed on Appellant’s Motion

Filed: June 12, 2019